DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malchano et al. (PG Pub. 2018/0133431).
Regarding Claim 19, Malchano discloses a system for brainwave stimulation of a subject using altered natural stimuli, the system comprising: a natural stimulus modulator (see NSS 905) arranged for intercepting, measuring and modifying at least one natural stimulus signal  with at least one brainwave-stimulation frequency for brainwave stimulation (see par. 463) and for delivering the modulated at least one natural stimulus signal (see par. 465); a control module (see filtering module 920) arranged for creating a control signal for controlling the natural stimulus modulator (see par. 429); wherein the at least one natural stimulus signal is obtained and modulated with the at least one brainwave-stimulation frequency during normal activities (see par. 473).
Regarding Claim 20, Malchano discloses the system further comprising at least one brainwave sensor (see par. 53) arranged for obtaining and transmitting brainwaves to the control module (see par. 439); and characterized further in that the control module is arranged for maintaining a substantially constant level of brainwave stimulation by adjusting the at least one brainwave-stimulation frequency (see par. 531).
Regarding Claim 21, Malchano discloses wherein the natural stimulus modulator modulates the at least one natural stimulus signal for at least evoking brainwaves at frequencies between 20Hz and 80 Hz (see par. 400).
Regarding Claim 22, Malchano discloses wherein the system simultaneously modulates and delivers two or more natural stimulus signals corresponding to different senses, including vision, auditory, and tactile or sensory (see par. 109 and 111).
Regarding Claim 23, Malchano discloses wherein the control module calculates a relationship between the modulated at least one natural stimulus signal and the brainwaves and adjusts the control signal according to the relationship (see par. 428).
Regarding Claim 24, Malchano discloses wherein the control module utilizes artificially learned methods to alter the control signal (see par. 512).
Regarding Claim 25, Malchano discloses wherein the at least one brainwave sensor comprises electrodes arranged to measure the brainwaves via EEG (see par. 36).
Regarding Claim 26, Malchano discloses wherein the at least one brainwave sensor comprises magnetic sensors arranged to measure the brainwaves via MEG (see par. 36).
Regarding Claim 27, Malchano discloses wherein the natural stimulus modulator further comprising a controllable transparent element arranged for modulating the at least one natural stimulus signal (see par. 266).
Regarding Claim 28, Malchano discloses the system further comprising a sensor configured to measure the at least one natural stimulus signal and deliver the measurement of the at least one natural stimulus signal to the control module (see par. 54 and 90).
Regarding Claim 29, Malchano discloses wherein the natural stimulus modulator is further arranged to adjust a quantity of the at least one natural stimulus signal that is delivered (see par. 289 and 457).
Regarding Claim 30, Malchano discloses wherein the control module adjusts a frequency, intensity, or form of the control signal according to environmental parameters measured by the sensor (see par. 494).
Regarding Claim 31, Malchano discloses wherein the control module further is arranged for providing a synthesized signal in addition to the altered at least one natural stimulus signal (see par. 418).
Regarding Claim 32, Malchano discloses a natural stimulus modulator in the form of glasses using variable transparent material capable of modulating at least a natural visual stimulus signal with at least one brainwave-stimulation frequency (see par. 47); a control module configured to create a control signal for controlling the natural stimulus modulator (see par. 245); and wherein the natural stimulus modulator is arranged for modifying the at least one natural stimulus signals at least evoking brainwaves at frequencies between 20 and 80 Hz (see par. 254).
Regarding Claim 33, Malchano discloses a natural stimulus modulator using microphone and speaker capable of modulating at least a natural aural stimulus signal with at least one brainwave-stimulation frequency (see par. 442); a control module configured to create a control signal for controlling the natural stimulus modulator (see par. 443); and wherein the natural stimulus modulator is arranged for modifying the at least one natural stimulus signals at least evoking brainwaves at frequencies between 20 and 80 Hz (see par. 447).
Regarding Claim 34, Malchano discloses wherein the stimulating control functions are determined partially in the control module and partially received over a wired or wireless link from an external control module (see par. 375).
Regarding Claim 35, Malchano discloses wherein the at least one natural stimulus modulator communicates wirelessly to an external cloud server over a direct or indirect communication link (see par. 324).
Regarding Claim 36, see rejection of Claims 19-20 and 23 above. Malchano further discloses using visual and aural stimuli together (see par. 894).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/Examiner, Art Unit 3792            

/Amanda K Hulbert/Primary Examiner, Art Unit 3792